DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to digital imaging and is particularly directed to laser mapping imaging in a light deficient environment.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein the pixel array separately senses the electromagnetic radiation to generate a plurality of independent exposure frames, wherein the plurality of independent exposure frames comprises: a visible frame sensed in response to an emission of a visible wavelength of electromagnetic radiation; and a laser mapping frame sensed in response to an emission by the laser mapping source; wherein the plurality of independent exposure frames further comprises one or more of: a multispectral frame sensed in response to an emission by the multispectral source; or a fluorescence frame sensed in response to an emission by the fluorescence source.” 
The closest prior art found was BLANQUART et al. (US20140163319A1), hereinafter referred to as BLANQUART and HENLEY et al. (US20140288373A1) hereinafter referred to as HENLEY.
BLANQUART pertains to methods, systems, and computer based products for digital imaging that may be primarily suited to medical applications comprising: a pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system and a mechanical opening on one side that would be optically coupled to a fiber optic to transport the fiber to the end of the scope;(BLANQUART, ¶¶ [0025], [0045] and [0169]). HENLEY is directed to methods, devices, and systems for removing speckle from a coherent light source that attaches a vibrating mechanism to a fiber optic bundle at some location along the length of the fiber optic bundle (HENLEY, ¶¶ [0016] and [0021]. However, BLANQUART and HENLEY, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other independent claims recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims are allowed for the reasons concerning the independent claims.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486